DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7, 8-9, 11, 13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kompella (U.S. Patent No. 7751405, hereinafter “Kompella”).

Claims 1, 8, and 15:
Kompella discloses an apparatus, comprising: 
one or more processors (Column 13, Lines 21-22; Control unit 48 may include one or more processors); and 
one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions that, when executed by the one or more processors (Column 13, Lines 23-26; Various software modules of control unit 48, such as protocols 52, may comprise executable instructions stored on a computer-read medium, such as computer memory or hard disk), cause the apparatus to perform operations comprising: 
determining a path through a plurality of provider nodes within a provider network (Column 1, Lines 24-25; By utilizing MPLS, a source device can request a path through a network, i.e., a Label Switched Path (LSP)) (Column 1, Lines 35-39; A variety of protocols exist for establishing LSPs.  One type is a resource reservation protocol, such as the Resource Reservation Protocol with Traffic Engineering extensions (RVSP-TE)); 
determining that the path (“tunnel”) through the plurality of provider nodes within the provider network is secure (Column 1, Lines 49-52; A VPN securely connects multiple customer networks using the public network and ensures privacy by creating “tunnels” through the public network.  The tunnels may be formed by one or more label switched paths (LSPs)) (Column 2, Lines 37-39; Based on configuration information, the provider edge (PE) router determines the need for a network tunnel) (Column 2, Lines 48-51; Any PE router that selects a path to the destination that terminates with the advertising router then commences automatic establishment of a tunnel of the specified type (e.g., an RSVP-TE LSP)) (Column 5, Lines 27-29; PE routers 14A-C of network 12 support automatic configuration of tunnels in accordance with the principles of the invention); 
receiving, from a customer node (“PE router 14A”) (Column 5, Lines 56-57; CE routers 18B-N connect to PE router 14A via links 20B-N), a Resource Reservation Protocol (RSVP) path message comprising an attribute for a security request (Column 1, Lines 58-67; A routing protocol, such as BGP, is extended that allows the protocol to generate routing advertisements that operate as request for the automatic establishment of a network tunnel.  The routing advertisement includes an attribute defined herein that enables a receiving device to automatically establish a particular type of network tunnel, e.g., a Resource Reservation Protocol with Traffic Engineering extensions (RVSP-TE) Label Switched Path (LSP) to the advertising device) (Column 7, Lines 25-31; PE router 14A may form the routing advertisement to include some or all of the reachability information learned from CE router 18B.  In addition, PE router 14A includes the tunnel attribute to effectively request automatic setup of one or more tunnels from other routers that are capable of sourcing the network services for the customer); and 
routing the RSVP path message along the path of the plurality of provider nodes (Column 8, Lines 30-38; Routing protocol messages already exchanged between PE routers 14A can be modified to initiate and control automatic creation of LSPs.  One or more intermediate routers may be present within network 12 between PE router 14A and PE routers 14B-C in which case PE router 14A sends the routing advertisement to peer intermediate routers, which then would ultimately be propagated to PE routers 14B-C).

As detailed above, Kompella discloses each and every element of the claim through various embodiments.  However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to combine the cited elements of Kompella into a method as set forth in the claim in order to avoid extensive manual configuration requirements typically associated with setting up RSVP-TE LSPs within a network and with defining forwarding policies to direct traffic into these LSPs (Column 2, Lines 3-6). 

The method of claim 8 is implemented by the apparatus of claim 1 and is therefore rejected with the same rationale.

Regarding the “computer-readable non-transitory storage media” of claim 15, Kompella discloses various software modules of control unit 48, such as protocols 52, may comprise executable instructions stored on a computer readable medium, such as computer memory or hard disk (Column 13, Lines 23-26).

Claims 2, 9, and 16:
Kompella further discloses: 
receiving an RSVP reservation (resv) message from one of the plurality of provider nodes (Column 9, Lines 22-26; When PE router 14A receives the PATH command 32, PE router 14A indicates willingness to participate in the RSVP-TE session by returning an RSVP RESV command 34 back to PE router 14B along the same route); 
verifying that the path through the plurality of provider nodes is secure based on the RSVP resv message (Column 9, Lines 26-29; As each of the intermediate routers along the route receives the RESV command, the intermediate routers will reserve the required bandwidth and respond with a similar RVSP RESV command); 
communicating, to the customer node, that the path through the plurality of provider nodes is secure (Column 9, Lines 29-35; Once PE router 14B has received a RESV command 34, PE router 14B completes the setup of the RSVP-TE LSP between PE router 14B and PE router 14A.  PE routers 14A-B may each update forwarding information within their respective forwarding planes to reflect the existence of the RSVP-TE LSP); 
receiving, from the customer node, customer data (Column 8, Lines 16-18; After the RSVP-TE LSP 13 is established, PE router 14B may direct traffic along RSVP-TE LSP 13 based on forwarding information); and 
routing the customer data along the path of the plurality of provider nodes (See citation above).

Claims 4, 11, and 18:
Kompella further discloses: 
the apparatus is a provider edge node (“PE router 14B”) of the plurality of provider nodes (Column 5, Lines 27-29; Provider edge (PE) routers 14A-C of network 12 support automatic configuration of tunnels in accordance with the principles of the invention); 
the operations further comprise communicating an identity of the provider edge node to the customer node (Column 8, Lines 45-46; PE router 14A may broadcast a BGP update message to a plurality of peer PE routers 14); and 
the RSVP path message is received by the provider edge node from the customer node in response to communicating the identity of the provider edge node to the customer node (Column 9, Line 67 – Column 10, Line 9; PE router 14A selects a path that terminates with PE router 14B for reaching customer network 19B.  PE router 14B may initiate setup of a tunnel (via an RSVP PATH command) to the selected peer router).

Claims 6, 13, and 20:
Kompella further discloses wherein the RSVP path message further comprises at least one of the following: 
a Record Route Object (RRO); 
Label Switched Paths (LSP) attributes (Column 2, Lines 7-14; A tunnel attribute is defined as a new attribute to be carried by routing protocol communication.  The tunnel attribute may indicate a type of LSP tunnel to be setup as well as a profile that specifies required characteristics for the LSP tunnel) (Column 11, Lines 38-40; Initiate setup of the RSVP-TE LSP tunnel by sending a PATH command to the peer router selected as the final hop to the destination); and 
link attributes. 

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kompella (U.S. Patent No. 7751405, hereinafter “Kompella”) in view of Jain et al. (U.S. Patent Application Publication No. 2014/0029418, hereinafter “Jain”).

Claims 3, 10, and 17:
Kompella discloses the apparatus as recited in claim 1, the method as recited in claim 8, and the media as recited in claim 15.

Kompella does not appear to disclose: 
determining an alternate path through a plurality of alternate provider nodes within the provider network; 
determining that the alternate path through the plurality of alternate provider nodes within the provider network is secure; 
receiving an RSVP path error message from one of the plurality of provider nodes; and 
routing the RSVP path message along the alternate path of the plurality of alternate provider nodes in response to receiving the RSVP path error message.

Jain discloses: 
determining an alternate path through a plurality of alternate provider nodes (“secondary path S”) within the provider network (See citation below); 
determining that the alternate path through the plurality of alternate provider nodes within the provider network is secure (See citation below.  Backup tunnel S is secure in that it is backing up primary path P); 
receiving an RSVP path error message from one of the plurality of provider nodes (See citation below); and 
routing the RSVP path message along the alternate path of the plurality of alternate provider nodes in response to receiving the RSVP path error message (§ 0036, Lines 1-5; Upon receiving the RSVP Error message, the leaf PE node makes a determination as to whether or not it should switch traffic sourcing from the affected tunnel (e.g., primary path P) to a backup tunnel (e.g., secondary path S)).

At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kompella’s method by integrating Jain’s method in order for any actual or potential suboptimal performance of a primary tunnel due to selection of a local-protection mechanism may be avoided (Jain, § 0005, Lines 9-11). 

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kompella (U.S. Patent No. 7751405, hereinafter “Kompella”) in view of Li (European Patent Application EP 1732268 A1, hereinafter “Li”).

Claims 5, 12, and 19:
Kompella discloses the apparatus as recited in claim 1, the method as recited in claim 8, and the media as recited in claim 15, wherein determining that the path through the plurality of provider nodes within the provider network is secure comprises: 
deriving information from each of the plurality of provider nodes from at least one of the following: 
interior gateway protocol (IGP) advertisements (Column 10, Lines 4-10; Router 40 receives routing communications from other routers, updates routing information 50 to accurately reflect the topology of the network in accordance with the routing communications and regenerates forwarding information 54 based on the selected paths.  Each of the routing communications conforms to a routing protocol, such as an IGP); and 
a controller of the provider network; 

Kompella does not appear to disclose: 
determining a security level for each of the plurality of provider nodes based on the derived information; and 
determining that the security level of each of the plurality of provider nodes is below a predetermined security constraint value.

Li discloses: 
determining a security level for each of the plurality of provider nodes based on the derived information (§ 0029, Lines 5-6; Different LSPs are configured to bear the IP service packets of different service types or of different levels of security); and 
determining that the security level of each of the plurality of provider nodes is below a predetermined security constraint value (See citation above.  If a particular LSP is configured to bear the IP service packets of a particular level of security, then the PE nodes that make up said LSP satisfy said particular level of security).

At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kompella’s method by integrating Li’s concept of security levels in order to guarantee the security of the services of telecommunication level being transported in the IP network and prevent attacks effectively (Li, § 0025). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2013/0239169 (Nakhjiri) – A policy for secure packet transmission using required node paths is enforced via the use of digital signatures along the path. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452